Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zac Pelton on 02/04/22.
The application has been amended as follows: 
1.	(Currently Amended) A system comprising:
a first sensor that is configured to float in a fluid in a wellbore for detecting an amount of a hydrocarbon that is present in the fluid and for wirelessly transmitting a first signal representing the amount of the hydrocarbon that is present in the fluid to a receiving device; and
a second sensor positionable external to a casing string for detecting a pH of the fluid and for wirelessly transmitting a second signal representing the pH of the fluid to the receiving device;
wherein the second sensor includes a computing device and a transceiver; and
wherein the second sensor is configured to supply a voltage to a power port of the computing device or the transceiver to power the computing device or the transceiver, respectively.
4.	(Currently Amended) The system of claim 1, wherein the voltage is a first voltage, and wherein the second sensor includes two different conductive materials coupled to a voltage-comparing device, the voltage-comparing device being configured to compare a second voltage generated across the two different conductive materials to a reference voltage for determining the pH of the fluid.
second sensor includes an ionic sensor.
8.	(Currently Amended) The system of claim 1, wherein the second sensor is a first pH sensor, the system further includes a second pH sensor, and the computing device is configured to:
receive a first sensor signal from the first pH sensor and a second sensor signal from the second pH sensor;
determine that a first pH level represented by the first sensor signal is substantially similar to a second pH level represented by the second sensor signal; and
in response to determining that the first pH level is substantially similar to the second pH level, determining that the first pH level is accurate.
10.	(Currently Amended) The system of claim 1, wherein the second sensor is configured to power the computing device or the transceiver as an alternative to a power source.
11.	(Currently Amended) A system comprising: 
a first sensor that is configured to float in a fluid in a wellbore for detecting an amount of a hydrocarbon that is present in the fluid and for wirelessly transmitting a first signal representing the amount of the hydrocarbon that is present in the fluid to a receiving device;
a second sensor that is positionable external to a casing string of the wellbore for detecting a characteristic of the fluid in the wellbore and for wirelessly transmitting a second signal representing the characteristic of the fluid to the receiving device;
a computing device; and
a transceiver;
[[a]]wherein the second sensor is configured to supply a voltage to a power port of the computing device or the transceiver to power the computing device or the transceiver, respectively.
12.	(Currently Amended) The system of claim 11, 

wherein the characteristic is a pH of the fluid
13.	(Currently Amended) The system of claim [[12]]11, wherein the second sensor includes the computing device and the transceiver.
14.	(Currently Amended) The system of claim 11, wherein the voltage is a first voltage and the second sensor includes two different conductive materials coupled to a voltage-comparing device, the voltage-comparing device being configured to compare a second voltage generated across the two different conductive materials to a reference voltage.
16.	(Currently Amended) The system of claim 11, wherein the is positioned on [[a]]the casing string, the second sensor being configured to:
detect an inclination of the casing string; and
wirelessly transmit a signal representing the inclination to [[a]]the receiving device.
17.	(Currently Amended) The system of claim 11, wherein the second sensor is a first PH sensor, the system further includes a second pH sensor, and the computing device is configured to:
receive a first sensor signal from the first pH sensor and a second sensor signal from the second pH sensor;
determine that a first pH level represented by the first sensor signal is substantially similar to a second pH level represented by the second sensor signal; and
in response to determining that the first PH level is substantially similar to the second pH level, determining that the first pH level is accurate.
18.	(Currently Amended) The system of claim 11, wherein the second sensor is configured to power the computing device or the transceiver as an alternative to a power source.
19.	(Currently Amended) A method comprising:
detecting, by a first sensor floating in a fluid in a wellbore, an amount of a hydrocarbon that is present in the fluid;
wirelessly transmitting, by the first sensor, a first signal representing the amount of the hydrocarbon that is present in the fluid to a receiving device;
detecting, by a second sensor positioned external to a casing string of the wellbore, the a characteristic of the fluid;
wirelessly transmitting, by the second sensor, a second signal representing the characteristic of the fluid to the receiving device;
generating, by [[a]]the second sensor, a voltage; and
supplying, by the second sensor, the voltage to a power port of a computing device or a transceiver to power the computing device or the transceiver, respectively.
20.	(Canceled)

Response to Arguments
3.	Applicant’s arguments in light of claim amendment, see Remarks, filed 11/19/21, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Claim Status
4.	Claims 1-19 are pending in the application. Claim 20 is cancelled.
Allowable Subject Matter
5.	Claims 1-19 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the second sensor is configured to supply a voltage to a power port of the computing device or the transceiver to power the computing device or the transceiver, respectively” in combination with other limitations of the claim.
8.	Claims 2-10 are also allowed as they further limit claim 1.
wherein the second sensor is configured to supply a voltage to a power port of the computing device or the transceiver to power the computing device or the transceiver, respectively” in combination with other limitations of the claim.
10.	Claims 12-18 are also allowed as they further limit claim 11.
11.	Regarding claim 19, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “supplying, by the second sensor, the voltage to a power port of a computing device or a transceiver to power the computing device or the transceiver, respectively” in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868